Citation Nr: 0713142	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-38 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991, from March 1996 to July 1997, from May 1999 
to July 1999, and from March 2003 to September 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


REMAND

The veteran contends that his sleep apnea disorder was 
present and worsened during active military service.  The 
veteran claims that although diagnosed for sleep apnea after 
service in November 2003, he had the disorder for years 
prior.  In a November 2003 private medical record, the 
veteran reported that he had been having sleeping problems 
for at least one year, which would have been before he began 
his most recent period of service.  Although his private 
physician, Dr. M., opined that the sleep apnea existed during 
service because the veteran had no significant change in his 
weight during his last period of service, the physician did 
not address whether the disorder originated during service or 
permanently increased in severity during service.  The record 
also reflects that the veteran has not been afforded a VA 
examination to determine the etiology of his sleep apnea.

The Board further notes that the claims file is also missing 
an entrance examination for this period of service beginning 
in March 2003.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, the veteran has not been provided 
proper VCAA notice in response to his claim for service 
connection for sleep apnea.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any pertinent evidence, it should 
so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

3.  The RO or the AMC should also 
undertake all indicated development to 
obtain the record of any report of 
examination for entrance onto active duty 
for the period of service beginning in 
March 2003, to include requesting the 
veteran for a copy of the record. 

4.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present sleep apnea disorder.  Any 
indicated studies should be performed.  
The claims folders must be provided to 
and reviewed by the examiner.  Based upon 
the claims folders review and the 
examination results, the examiner should 
provide an opinion with respect to 
whether there is a 50 percent or better 
probability that the veteran's sleep 
apnea was present during the veteran's 
military service.  If the examiner 
concludes that there is a 50 percent or 
better probability that the disorder was 
present during active service, the 
examiner should provide an opinion as to 
whether the sleep apnea disorder clearly 
and unmistakably existed prior to service 
any period of active duty and clearly and 
unmistakably underwent no permanent 
increase in severity as a result of 
service.  The rationale for all opinions 
expressed must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the claim based on a de novo 
review of all pertinent evidence and in 
light of all applicable legal criteria.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the requisite 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).

